Citation Nr: 1519893	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  12-17 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease, status post myocardial infarction, effective July 9, 1985.  

2.  Entitlement to a rating in excess of 60 percent for coronary artery disease, status post myocardial infarction, effective March 22, 2005.  

3.  Entitlement to an effective date, prior to January 6, 2009, for a 100 percent schedular rating for coronary artery disease, status post myocardial infarction.  

4.  Entitlement to an effective date prior to December 30, 2008, for a total rating due to individual unemployability caused by the Veteran's service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to May 1971 and from September 1976 to November 1976.

This matter came to the Board of Veterans' Appeals (Board) on appeal from RO rating decisions issued in August 2011 and June 2012.  

In August 2011, the RO granted the Veteran's claim of entitlement to service connection for coronary artery disease, status post myocardial infarction.  The RO assigned a 30 percent rating, effective July 9, 1985; a 60 percent rating, effective March 22, 2005; and a 100 percent schedular rating, effective January 6, 2009.  The Veteran disagreed with those ratings and the effective date for the 100 percent schedular evaluation, and this appeal ensued.  

In June 2012, the RO granted the Veteran an effective date of December 30, 2008 for a TDIU.  The Veteran filed a timely notice of disagreement with that effective date; however, he was not issued a Statement of the Case.

In February 2014, during the course of the appeal, the Veteran raised contentions to the effect that he was entitled to a higher rate of compensation due to the presence of a dependent spouse from 1985 until 2006.  That claim has not been certified to the Board on appeal nor has it otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over that claim, and it will not be considered below.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101 (2014).  It is referred to the RO, however, for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

In March 2014, the Veteran requested a hearing with respect to the issue of entitlement to an earlier effective date for a TDIU.  In April 2015, the Veteran, through his representative, requested a hearing with respect to the issues of entitlement to increased ratings for coronary artery disease and an effective date earlier than January 6, 2009 for the 100 percent schedular rating for that disorder.  Accordingly, the AOJ must perform the following actions:

1.  The AOJ must issue the Veteran a Statement of the Case with respect to the issue of entitlement to an effective date prior to December 30, 2008, for a TDIU.  Thereafter, the Veteran must be given an opportunity to perfect an appeal with respect to that issue.  

2.  When the actions in part 1 have been completed, the AOJ must ensure that the Veteran is scheduled for a hearing at the RO before a Veterans Law Judge from the Board.  A copy of the notice informing the Veteran of the date, time, and location of that hearing must be associated with the claims folder.  

After the hearing, if the case is otherwise in order, the AOJ must return the case to the Board for further appellate consideration.  

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


